Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                       Status of Claims
This is in response to applicant’s filing date of February 04, 2020. Claims 1-25 are currently pending.
                                       Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/10/20 and 7/1/20 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements is being considered by the examiner.
                           Objections
The disclosure is objected to because of the following informalities:  Some labeled items in the drawings are not referenced in the specification such as items 464 and 466 of Figure 6. Appropriate correction is required.
                          Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over   DU et al (US-20200406925-A1) (“DU”) and Youval Nehmadi (US-20210129868-A1) (“Nehmadi”).
As per claim 1, DU discloses a method for comfort based autonomous driving, the method comprises:
 receiving, from vehicles, multiple driving event  (DU at Para. [0157] discloses “the vehicle enters the second road, the roadside communication system will send the roughness and abnormality of the road ahead to the vehicle.”);
 wherein the multiple driving event (DU at Para. [0039] “purpose is to transmit the road condition data 
 wherein each driving event metadata is associated to a driving event and comprises (a) environmental  (DU at Para. [0042] which discloses “road conditions refer to road environment information including road surface quality, traffic flow, and abnormal conditions.”), and (b) physical (DU at Para. [0013] which discloses “multiple data sources as input to perform autonomous driving, such as vehicle detection, traffic lanes, around obstacles, data from the navigation system and so on. These parameters are derived from different environment facilities, for example on-board equipment, such as GPS equipment, radar, sensor and infrared devices, etc.”);
 generating driving event identifiers for identifying each driving event (DU at Para. [0133] which discloses that “the system finds that more than one vehicle uploads update information at the same location, the response information is processed to restore the road information and update to the database system.”);
 evaluating one or more impact parameters for each driving event, wherein the evaluating is responsive to the physical (DU at Para. [0028] discloses “driving path is optimized in combination with the vibration state of 
 receiving or generating one or more allowable values of the one or more impact parameters, the one or more allowable values represent an allowable comfort of the person (DU at Para. [0158] which discloses “the comfort calculation, it was found that the weighted root-mean-square acceleration was 1.9087 m/km at a roughness of 3.7 m/km, which exceeded the upper limit of comfort.”);
 determining, based on the one or more allowable values of the one or more impact parameters, comfort based autonomous driving pattern information, wherein the comfort based autonomous driving pattern information is indicative of a comfort based autonomous driving pattern to be applied by the vehicle during an occurrence of the driving event (DU at Para. [0012] discloses “four control modes are widely used in autonomous driving and are also the main basis for generating speed curves. This patent, based on the existing control, adds the comfort control model, integrating the input of external environment information, and improves the speed control strategy to ensure that the change characteristics meet the requirements of comfort.”); and
 storing in at least one data structure (a) the driving event identifiers (DU at Para. [0126] discloses “[t]hrough the response and the influence mechanism, the input of the road condition can be restored, thereby more accurately restoring the road condition information.”), and (b) comfort based autonomous driving pattern information for each one of the driving events (DU at Para. [0013] discloses “Only by updating the traffic information in the database according to the external 
  DU does not explicitly disclose acquiring and maintaining the driving event, physical, and environment data using metadata attributes.
   Nehmadi in the same field of endeavor discloses a method and system for computer aided driving where driving event, physical, and environment data is maintained in a dynamic database using metadata attributes.  See Paras. [0145]-[0158] and Figure 2. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the comfort based self-driving planning method of DU to include the use of metadata attributes of Nehmadi, since metadata attributes enables quicker identification and discovery of relevant data for autonomous driving while taking into account the comfort of at least one occupant.
Those in the art would be motivated to combine the use of metadata attributes of Nehmadi with the comfort based drive plan for autonomous vehicles of DU because applying metadata attributes to the pattern and data would insure quicker and   “appropriate control strategies  … to ensure safe and smooth passage of vehicles.”. DU at Para. [005].
As per claim 2, DU and Nehmadi discloses a method, wherein the one or more physical parameters are selected out of speed, acceleration, displacement, and direction of propagation (DU at Para. [0119] which discloses “the vehicle is instructed to calculate the driving parameters in advance. Includes speed, direction, 
As per claim 3, DU and Nehmadi discloses a method, wherein the generating the multiple driving event metadata comprises (i) receiving, from the vehicles, environmental information and physical information acquired by the vehicles during various time windows (DU at Para. [0117] discloses “abnormal traffic condition information transmission mechanism in this patent, rapid detection and timely release of abnormal traffic conditions such as traffic accidents, severe weather and traffic congestion can be realized”,), (ii) detecting multiple driving events that occurred during the time windows (DU at Para. [0130] which discloses “vehicle obtains road information at the beginning of the road segment to plan the calculation of the speed and direction of travel. The vehicle's own response R also changes when the road information changes.”), and (iii) extracting the environmental information and physical information acquired by the vehicles during the driving events (DU at Para.[0133] discloses “the vehicle passes through and discovers that the road surface information changes, the vehicle information, the response information, and the GPS information are immediately packaged into data labels, which are defined as road surface information updates, and the packaged data is transmitted to the database system when it is driven in the transmission range of roadside communication facility.”).  
As per claim 4, DU and Nehmadi discloses a method, comprising generating the one or more allowable values of the one or more impact parameters is based on a statistical analysis of driving patterns applied by the multiple vehicle during the driving events (DU at Para. [0015] which discloses “traffic management department can assign the measured road distress, road condition and abnormal traffic information to GIS layers through GPS tags. Geographic information system (GIS) is a computer-based tool that can analyze and process spatial information. GIS technology integrates the unique visualization and geographic analysis functions of maps with general database operations such as query and statistical analysis.”).  
As per claim 5, DU and Nehmadi discloses a method, comprising generating the one or more allowable values of the one or more impact parameters is based on typical driving patterns applied by the multiple vehicle during the driving events (DU at Para. [0015] discloses “judgment standard is the situation after multiple vehicles are affected by the accident, but if each vehicle can release information automatically, the accident can be detected and the accident information can be uploaded in the first time.”).  
As per claim 6, DU and Nehmadi discloses a method, comprising generating the one or more allowable values of the one or more impact parameters is based on feedback from at least one person within at least one of the multiple vehicles (DU at Para. [0048] discloses that “tests under different speed are performed 3 times in each group, and the integrated weighted RMSA of 3 times is averaged as the comfort indicator.”).  
As per claim 7, DU and Nehmadi discloses a method, comprising generating the one or more allowable values of the one or more impact parameters is based on a monitoring process that involve monitoring at least one response of at least one person within at least one of the multiple vehicles to at least one of the multiple driving events (DU at Para. [0006] discloses “subjective evaluation method is based on the subjective feeling of the passengers and takes human factors into account. The objective evaluation method is to collect, record and process the random vibration data with the aid of instruments and equipment, and to make objective evaluation by obtaining the relevant analysis values and the corresponding restriction indexes.”).  
As per claim 8, DU and Nehmadi discloses a method, wherein the multiple driving events are related to obstacles (DU at Para. [0005] which discloses “obstacles can be automatically identified by sensors of vehicle, but due to the limited detection distance of the equipment, the vehicle often lacks sufficient deceleration distance, resulting in sudden deceleration or sudden braking. It seriously affects the driving comfort.”).  
As per claim 9, DU and Nehmadi discloses a method, wherein the multiple driving events are related to physical obstacles (DU at Para. [0005] discloses “when the road surface has obvious slab staggering, such as bridge head jump or deceleration zone. These obstacles can be automatically identified by sensors of vehicle, but due to the limited detection distance of the equipment, the vehicle often lacks sufficient deceleration distance, resulting in sudden deceleration or sudden braking.”).  
As per claim 10, DU and Nehmadi discloses a method, wherein the multiple driving events are related to weather conditions (DU at Para. [0114] discloses “other abnormal traffic conditions such as disaster weather and traffic congestion.”).  
wherein the allowable comfort of the person is represented by one or more comfort threshold (DU at Para. [0054] discloses “the speed change curve needs to ensure that the longitudinal driving acceleration and the vertical vibration of the automated vehicle do not exceed a certain threshold during the speed adjusting process to ensure that the total weighted RMSA is within the expected comfort value range of the corresponding type of passenger.”).  
As per claim 12, DU and Nehmadi discloses a method, wherein the determining of the comfort based autonomous driving pattern information, is responsive to a plurality of allowable values of a plurality of impact parameters (DU at Para. [0060] discloses “ensuring the acceleration jerk within the acceptable threshold, it is also necessary to ensure that the vibration acceleration under a reasonable range. In terms of vibration, the same control strategies as the speed adjusting phase are used to lower the integrated weighted RMSA.”).  
As per claim 13, DU discloses a non-transitory computer readable medium that stores instructions (DU at Para. [0145] “network and computer terminals”.) for:
 receiving, from vehicles, multiple driving event  (DU at Para. [0157] discloses “the vehicle enters the second road, the roadside communication system will send the roughness and abnormality of the road ahead to the vehicle.”);
 wherein the multiple driving event (DU at Para. [0039] “purpose is to transmit the road condition data 
 wherein each driving event metadata is associated to a driving event and comprises (a) environmental (DU at Para. [0042] which discloses “road conditions refer to road environment information including road surface quality, traffic flow, and abnormal conditions.”), and (b) physical (DU at Para. [0013] which discloses “multiple data sources as input to perform autonomous driving, such as vehicle detection, traffic lanes, around obstacles, data from the navigation system and so on. These parameters are derived from different environment facilities, for example on-board equipment, such as GPS equipment, radar, sensor and infrared devices, etc.”);
 generating driving event identifiers for identifying each driving event (DU at Para. [0133] which discloses that “the system finds that more than one vehicle uploads update information at the same location, the response information is processed to restore the road information and update to the database system.”);
 evaluating one or more impact parameters for each driving event, wherein the evaluating is responsive to the physical metadata related to the driving event, wherein the one or more impact parameters are indicative of an impact of the driving event on a person located within a vehicle (DU at Para. [0028] discloses “driving path is optimized in combination with the vibration state of 
 receiving or generating one or more allowable values of the one or more impact parameters, the one or more allowable values represent an allowable comfort of the person (DU at Para. [0158] which discloses “the comfort calculation, it was found that the weighted root-mean-square acceleration was 1.9087 m/km at a roughness of 3.7 m/km, which exceeded the upper limit of comfort.”);
 determining, based on the one or more allowable values of the one or more impact parameters, comfort based autonomous driving pattern information, wherein the comfort based autonomous driving pattern information is indicative of a comfort based autonomous driving pattern to be applied by the vehicle during an occurrence of the driving event (DU at Para. [0012] discloses “four control modes are widely used in autonomous driving and are also the main basis for generating speed curves. This patent, based on the existing control, adds the comfort control model, integrating the input of external environment information, and improves the speed control strategy to ensure that the change characteristics meet the requirements of comfort.”); and
 storing in at least one data structure (a) the driving event identifiers (DU at Para. [0126] discloses “[t]hrough the response and the influence mechanism, the input of the road condition can be restored, thereby more accurately restoring the road condition information.”), and (b) comfort based autonomous driving pattern information for each one of the driving events (DU at Para. [0013] discloses “Only by updating the traffic information in the database according to the external 
DU does not explicitly disclose acquiring and maintaining the driving event, physical, and environment data using metadata attributes.
Nehmadi in the same field of endeavor discloses a method and system for computer aided driving where driving event, physical, and environment data is maintained in a dynamic database using metadata attributes.  See Paras. [0145]-[0158] and Figure 2. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the comfort based self-driving planning method of DU to include the use of metadata attributes of Nehmadi, since metadata attributes enables quicker identification and discovery of relevant data for autonomous driving while taking into account the comfort of at least one occupant.
Those in the art would be motivated to combine the use of metadata attributes of Nehmadi with the comfort based drive plan for autonomous vehicles of DU because applying metadata attributes to the pattern and data would insure quicker and   “appropriate control strategies  … to ensure safe and smooth passage of vehicles.”. DU at Para. [005].
As per claim 14, DU and Nehmadi discloses a non-transitory computer readable medium, wherein the one or more physical parameters are selected out of speed, acceleration, displacement, and direction of propagation.  

(i) receiving, from the vehicles, environmental information and physical information acquired by the vehicles during various time windows (DU at Para. [0117] discloses “abnormal traffic condition information transmission mechanism in this patent, rapid detection and timely release of abnormal traffic conditions such as traffic accidents, severe weather and traffic congestion can be realized”,), (ii) detecting multiple driving events that occurred during the time windows (DU at Para. [0130] which discloses “vehicle obtains road information at the beginning of the road segment to plan the calculation of the speed and direction of travel. The vehicle's own response R also changes when the road information changes.”), and (iii) extracting the environmental information and physical information acquired by the vehicles during the driving events (DU at Para.[0133] discloses “the vehicle passes through and discovers that the road surface information changes, the vehicle information, the response information, and the GPS information are immediately packaged into data labels, which are defined as road surface information updates, and the packaged data is transmitted to the database system when it is driven in the transmission range of roadside communication facility.”).  
As per claim 16, DU and Nehmadi discloses a non-transitory computer readable medium, that stores instructions for generating the one or more allowable values of the one or more impact parameters is based on a statistical analysis of driving patterns applied by the multiple vehicle during the driving events (DU at 
As per claim 17, DU and Nehmadi discloses a non-transitory computer readable medium that stores instructions for generating the one or more allowable values of the one or more impact parameters is based on typical driving patterns applied by the multiple vehicle during the driving events (DU at Para. [0015] discloses “judgment standard is the situation after multiple vehicles are affected by the accident, but if each vehicle can release information automatically, the accident can be detected and the accident information can be uploaded in the first time.”).  
As per claim 18, DU and Nehmadi discloses a non-transitory computer readable medium that stores instructions for generating the one or more allowable values of the one or more impact parameters is based on feedback from at least one person within at least one of the multiple vehicles (DU at Para. [0048] discloses that “tests under different speed are performed 3 times in each group, and the integrated weighted RMSA of 3 times is averaged as the comfort indicator.”).  
As per claim 19, DU and Nehmadi discloses a non-transitory computer readable medium, comprising that stores instructions for generating the one or more allowable values of the one or more impact parameters is based on a monitoring process that involve monitoring at least one response of at least one person within at least one of the multiple vehicles to at least one of the multiple driving events (DU at Para. [0006] discloses “subjective evaluation method is based on the subjective feeling of the passengers and takes human factors into account. The objective evaluation method is to collect, record and process the random vibration data with the aid of instruments and equipment, and to make objective evaluation by obtaining the relevant analysis values and the corresponding restriction indexes.”).  
As per claim 20, DU and Nehmadi discloses a non-transitory computer readable medium, wherein the multiple driving events are related to obstacles (DU at Para. [0005] which discloses “obstacles can be automatically identified by sensors of vehicle, but due to the limited detection distance of the equipment, the vehicle often lacks sufficient deceleration distance, resulting in sudden deceleration or sudden braking. It seriously affects the driving comfort.”).  
As per claim 21, DU and Nehmadi discloses a non-transitory computer readable medium, wherein the multiple driving events are related to physical obstacles (DU at Para. [0005] discloses “when the road surface has obvious slab staggering, such as bridge head jump or deceleration zone. These obstacles can be automatically identified by sensors of vehicle, but due to the limited detection distance of the equipment, the vehicle often lacks sufficient deceleration distance, resulting in sudden deceleration or sudden braking.”).  
As per claim 22, DU and Nehmadi discloses a non-transitory computer readable medium, wherein the multiple driving events are related to weather conditions (DU at Para. [0114] discloses “other abnormal traffic conditions such as disaster weather and traffic congestion.”).  
wherein the allowable comfort of the person is represented by one or more comfort threshold (DU at Para. [0054] discloses “the speed change curve needs to ensure that the longitudinal driving acceleration and the vertical vibration of the automated vehicle do not exceed a certain threshold during the speed adjusting process to ensure that the total weighted RMSA is within the expected comfort value range of the corresponding type of passenger.”).  
As per claim 24, DU and Nehmadi discloses a non-transitory computer readable medium wherein the determining of the comfort based autonomous driving pattern information, is responsive to a plurality of allowable values of a plurality of impact parameters (DU at Para. [0060] discloses “ensuring the acceleration jerk within the acceptable threshold, it is also necessary to ensure that the vibration acceleration under a reasonable range. In terms of vibration, the same control strategies as the speed adjusting phase are used to lower the integrated weighted RMSA.”).  
                          Claim Rejections – 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 25 is rejected under 35 U.S.C. 102(a) (2) as being anticipated by DU, see citation above.

As per claim 25, DU discloses a method for driving a vehicle comprising:     
receiving, by the vehicle, multiple driving event identifiers related to multiple types of driving events that occurred during a driving of the vehicle over a path (DU at Para. [0157] discloses “the vehicle enters the second road, the roadside communication system will send the roughness and abnormality of the road ahead to the vehicle.”), and (b) comfort based autonomous driving pattern information for each one of the multiple types of driving events (DU at Para. [0012] discloses “four control modes are widely used in autonomous driving and are also the main basis for generating speed curves. This patent, based on the existing control, adds the comfort control model, integrating the input of external environment information, and improves the speed control strategy to ensure that the change characteristics meet the requirements of comfort.”);
 wherein a comfort based autonomous driving pattern information of an driving event is indicative of a comfort based autonomous driving pattern associated to the driving event (DU at Para. [0013] discloses “Only by updating the traffic information in the database according to the external environment in real time, the vehicle can operate stably in the established trajectory.”);
 sensing, by the vehicle and while driving on a current path, currently sensed information that is indicative of a vicinity of the vehicle and is indicative of a current path (DU at Para. [0013] which discloses “multiple data sources as 
 searching, based on the currently sensed information, for a driving event identifier out of the multiple driving event identifiers (DU at Para. [0133] which discloses that “the system finds that more than one vehicle uploads update information at the same location, the response information is processed to restore the road information and update to the database system.”);
 when detecting an driving event then applying an autonomous driving pattern that is associated to the driving event (DU at Para. [0012] discloses “four control modes are widely used in autonomous driving and are also the main basis for generating speed curves. This patent, based on the existing control, adds the comfort control model, integrating the input of external environment information, and improves the speed control strategy to ensure that the change characteristics meet the requirements of comfort.”).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Healey et al (US-20190049957-A1) discloses a control system and method that incorporates the emotional state of an occupant of a vehicle during autonomous driving. In Para, [0019] Healey discloses “an emotional aware autonomous system that takes into consideration the impacts that various autonomous driving decisions 
Potnis et al (US-20180113461-A1) discloses a control system that incorporates the driving behavior or style of an occupant when performing autonomous driving. See Abstract and Figure 4.
                                                         
                                                  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ELLIS B RAMIREZ/Examiner, Art Unit 3661          

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661